Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/541351, filed on 12/03/2021. Claims 1-17 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-160420 to Shimomiya (henceforth referred to as Shimomiya).
Regarding claims 1-2 and 6, Shimomiya discloses a height raising member for raising a mounting position of a motor (i.e. Fig. 2, ref. 13) for an elevator door (i.e. Fig. 1, ref. 3), the height raising member comprising: 
a height raising member body (i.e. Fig. 1, ref. 16, 17, 14) mountable to an upper end of a frame (i.e. Fig. 2, ref. 6: ref. 18 connected to ref. 16 and 17 is towards an upper end of ref. 6) disposed above an entrance (i.e. Fig. 2, ref. 3) of a car (i.e. Fig. 1, ref. 1) that moves up and down through an elevator shaft, wherein a rail (i.e. Fig. 1, ref. 7) for guiding a car door (i.e. Fig. 1, ref. 3) in an opening and closing direction and a pulley (i.e. Fig. 1, ref. 8, 9) for use in opening and closing drive of the car door are mounted to the frame, 
the height raising member body comprising: a base part (i.e. Fig. 1, ref. 16, 17) connectable to the frame; and a supporting part (i.e. Fig. 1, ref. 14) capable of supporting the motor at a position upward away from the base par, the motor being configured to drive the pulley via a belt (i.e. Fig. 2, ref. 15). 
Wherein the height raising member body comprises a distance adjusting part (i.e. Fig. 1, ref. 6a, 18) capable of adjusting a distance between the pulley and the motor (i.e. Fig. 3a-3b). 
Wherein the height raising member body comprises: 
a first member (i.e. Fig. 1, ref. 16 or 17) comprising the base part and an upwardly extending part (i.e. Fig. 1, ref. 16 or 17 has a height extending upward) extending upward from the base part; and
a second member (i.e. Fig. 2, ref. 14) comprising the supporting part and a downwardly extending part (i.e. Fig. 2, ref. 14 has a height extending downward) from the supporting part, the second member being fixed to the first member with the downwardly extending part overlapping the upwardly extending part as viewed from a horizontal direction (i.e. Fig. 2, ref. 16 and 14 has overlapping portions).
A car door device (i.e. Fig. 1) comprising: 
a car door (i.e. Fig. 1, ref. 3) for opening and closing an entrance (i.e. Fig. 2, ref. 2) of a car (i.e. Fig. 1, ref. 1) that moves up and down through an elevator shaft; 
a frame part comprising a frame (i.e. Fig. 1, ref. 6) disposed above the entrance of the car; a rail (i.e. Fig. 1, ref. 7) disposed on the frame and guiding the car door in an opening and closing direction; and a pulley (i.e. Fig. 1, ref. 8, 9) disposed to the frame and for use in opening and closing drive of the car door; 
the height raising member for raising the mounting position of the motor for the elevator door according to claim 1; and 
the motor supported by the height raising member for raising the mounting position of the motor for the elevator door, the motor being configured to drive the pulley via a belt (i.e. Fig. 1, ref. 15). 
Regarding claim 8, Shimomiya discloses a height raising member for raising a mounting position of a motor (i.e. Fig. 2, ref. 13) for an elevator door (i.e. Fig. 1, ref. 3), the height raising member comprising: 
a height raising member body (i.e. Fig. 1, ref. 16, 17, 14) mountable to an upper end of at least one base member (i.e. Fig. 1, ref. 16, 17) extending in an opening and closing direction above a frame (i.e. Fig. 2, ref. 6) disposed above an entrance of a cage (i.e. Fig. 2, ref. 2), the frame comprising: a rail (i.e. Fig. 1, ref. 7) for guiding a car door (i.e. Fig. 1, ref. 3) in the opening and closing direction; and a pulley (i.e. Fig. 1, ref. 8, 9) for use in opening and closing drive of the car door; 
the height raising member body comprising: a base part (i.e. Fig. 1, ref. 16, 17) connectable to the at least one base member and a supporting part (i.e. Fig. 1, ref. 14) capable of supporting the motor at a position upward away from the base par, the motor being configured to drive the pulley via a belt (i.e. Fig. 2, ref. 15).
Wherein the height raising member body comprises: 
a first member (i.e. Fig. 1, ref. 16 or 17) comprising the base part and an upwardly extending part (i.e. Fig. 1, ref. 16 or 17 has a height extending upward) extending upward from the base part; and
a second member (i.e. Fig. 2, ref. 14) extending in a vertical direction and comprising the supporting part capable of supporting the motor at the position upward away from the base part, the second member being fixed to the first member with the supporting part overlapping the upwardly extending part as viewed from a horizontal direction (i.e. Fig. 2, ref. 16 and 14 has overlapping portions). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-160420 to Shimomiya in view of US Patent No. 6,513,628 to Mollenauer et al (henceforth referred to as Mollenauer). 
Regarding claims 3-4, 9-11, 13, Shimomiya does not specifically teach first and second long holes with a fixing member inserted through to fix a given relative position.  However, long holes used for adjusting mounting positions to accommodate a variety sized elevator entrances are common in the art. For example, Mollenauer teaches an elevator door drive mounting device (i.e. Fig. 1) for used in different door systems with different entrance width (i.e. Abstract) comprising a distance adjusting part comprising a plurality of long holes (i.e. Fig. 3, ref. 37) and  plurality of fixing members inserted through to fix a motor mount bracket (i.e. Fig. 2, ref. 16) to a base part (i.e. Fig. 2, ref. 11) for adjustably mounting a door drive motor (i.e. Fig. 2, ref. 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use elongated holes as taught in Mollenauer in the height raising member as taught in Shimomiya for adjustable mounting to accommodate various size elevator installations and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claims 5, 7, 12, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR 20-0424446 to  Lee et al teaches an adjustable mounted elevator door drive;
CN 104326344 to Wen teaches a mounted elevator door drive with flanged brackets;
CN 110294392 to Zhang et al teaches an adjustable mounted elevator door drive;
WO 2019/224925 to Morinaga et al teaches an elevator door drive mount with elongated holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654